IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO.  AP-74,794


EX PARTE CORY CHRISTOPHER LUCERO, Applicant



ON APPLICATION FOR WRIT OF HABEAS CORPUS
              CAUSE NUMBER 788 IN THE 69th JUDICIAL DISTRICT COURT
OF HARTLEY COUNTY

 Per Curiam.

OPINION


 This is an application for a writ of habeas corpus which was transmitted to this Court
by the clerk of the trial court pursuant to the provisions of Tex. Code Crim. Proc. art. 11.07. 
Ex parte Young, 418 S.W.2d 824 (Tex. Crim. App. 1967).  Applicant was convicted of
driving while intoxicated and sentenced to ten years imprisonment.  No direct appeal was
taken.  
	The instant application for writ of habeas corpus was originally filed and set for
submission to determine whether Applicant was given adequate notice of review prior to the
denial of  his release to mandatory supervision.  However, subsequent to the entry of this
Court's order, Applicant was released to mandatory supervision on October 20, 2004.
	Applicant's request for relief is dismissed as moot.   

IT IS SO ORDERED ON THIS, THE 15TH DAY OF DECEMBER, 2004.  	   
DO NOT PUBLISH